EXHIBIT NEWS FOR IMMEDIATE RELEASE CONTACT: BRIEN M. CHASE, CFO OCTOBER 28, 2008 304-525-1600 PREMIER FINANCIAL BANCORP, INC. REPORTS THIRD QUARTER 2008 EARNINGS PREMIER FINANCIAL BANCORP, INC. (PREMIER), HUNTINGTON, WEST VIRGINIA (NASDAQ/GM-PFBI), a $732 million community bank holding company with seven bank subsidiaries, announced its financial results for the third quarter of 2008.Premier realized income of $1,930,000 during the quarter ending September 30, 2008, a 6.8% increase over the $1,807,000 of net income reported for the third quarter of 2007.On a per share basis, Premier earned $0.30 during the third quarter of 2008, compared to $0.35 per share earned during the second quarter of 2007.The increase in net income in 2008 was primarily the result of a 17.6% increase in interest income and a 24.0% increase in non-interest income, partially offset by a 41.0% increase in non-interest expense and a $60,000 increase in the provision for loan losses.These increases in 2008 reflect the acquisition of two banks during the second quarter.Their operations are included in the operating results of Premier only after the date of acquisition, April 30, 2008.For the first nine months of 2008
